PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/500772
Filing Date: 10/03/2019
Appellant(s): Xiong et al.



__________________
Ross G. Hicks
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 10/21/2021 appealing from the Office Action mailed 04/21/2021.

(1) Real Party in Interest 
A statement identifying by names the real party in interest is contained in the brief.
(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) Status of Claims
The following is a list for status of claims in the instant application:
Claims 36-53 are rejected.

(4) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(5) Evidence Relied Upon
US 2020/0008216 and its provisional application 62/473715			715
	US 2020/0288491			Liu



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-37, 40-43, 46-47 and 50-52 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0008216) and its provisional application (62/473715, hereinafter “715”) in view of Liu et al. (US 2020/0288491, “Liu”).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Iyer discloses “Scheduling and Control in New Radio Using Preemption Indication” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 36, a User Equipment (UE) operable to communicate with a base station (BS) on a wireless network ([715, 0079] “With respect to URLLC multiplexing with eMBB, the URLLC may be preemptively scheduled over an ongoing eMBB transmission. The 3GPP NR RANI #88 agreement includes the following: • Indication can be dynamically signaled to a UE”), comprising: 
one or more processors ([715, Fig. 1B] 118 “Processor”) to: 
process one or more configuration transmissions from the BS ([715, 00110] “The preemption indication may be sent explicitly in preconfigured resource locations, such as depicted in Fig. 10. … the preemption indication may be sent as a new physical channel, denoted as Physical preemption indication channel (PPIC), with a format similar to NR-PDCCH, so that a eMBB UE may decode it to check if an indicator is present.”) carrying indicators of one or more pre-emption conditions ([715, 00110] “Fig.10A illustrates an example PPIC in a monitoring occasion, indicating the preemption information to the eMBB UE.”); and 
identify a received Physical Downlink Control Channel (PDCCH) transmission carrying a pre-emption indication in accordance with the one or more pre-emption conditions ([715, 00110 and Fig. 10A] “the preemption indication may be sent as a new physical channel, denoted as Physical preemption indication channel (PPIC), with a format similar to NR-PDCCH, so that a eMBB UE may decode it to check if an indicator is present.”, and “Fig.10A illustrates an example PPIC in a monitoring occasion, indicating the preemption information to the eMBB UE.”)
wherein the pre-emption indication includes a spatial domain indication, the spatial domain indication comprising a set of one or more antenna port indices (This will be discussed in view of Liu.); and 
an interface ([715, Fig. 1B] 120 “Transceiver”) for receiving configuration transmissions and PDCCH transmissions ([715, 0079] “With respect to URLLC multiplexing with eMBB, the URLLC may be preemptively scheduled over an ongoing eMBB transmission. The 3GPP NR RANI #88 agreement includes the following: • 
It is noted that while disclosing indications of pre-emption conditions, Iyer does not specifically teach about acquiring resources in spatial domain, i.e., antenna configurations. It, however, had been known before the effective filing date as shown by Islam in a disclosure “Multiplexing Method for Narrowband Internet of Things Physical Downlink Channels, Base Station and User Equipment” (Title) as follows; 
the pre-emption indication includes a spatial domain indication ([Liu, 0052] “acquiring the demodulation reference signal antenna port through an indication in downlink control information (DCI) or radio resource control (RRC) signaling transmitted by the base station.” Note that acquiring an antenna port via DCI or RRC is considered to be equivalent to the claimed invention of pre-emption … a spatial domain resource.), the spatial domain indication comprising a set of one or more antenna port indices ([Liu, 0055, Fig. 3 and Fig. 4] “all resource elements except resource elements carrying demodulation reference signals of antenna ports P (107, 108, 109, and 110) (namely, 24 resource elements located on the 5th, 6th, 12th, and 13th OFDM symbols in the 0th, 1st, 5th, 6th, 10th, and 11th subcarriers in the subframe) are cyclically numbered in ascending order from 0 to 15 according to a sequence of first frequency domain and then time domain”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Iyer's features by using the features of Liu in order to optimize signals and channels to support communication services such that “a new downlink channel multiplexing mechanism applicable to the NB-IoT and provide a 

Regarding claim 42, it is machine readable storage media claim corresponding to the apparatus of a UE in claim 36, except the limitations “having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE)” ([715, 00242] “Such computer readable instructions may be executed within a processor 91, to cause computing system 90 to do work.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 36.

With respect to dependent claims:
Regarding claims 37 and 43, the UE of claim 36 and the machine readable storage media of claim 42, respectively, wherein the one or more preemption conditions comprise at least one of: a monitoring activation condition ([715, 00116 and Fig. 12] “With respect to preemption indication monitoring, in an example, a group of DEs within the preemption region may be configured to monitor occasions for preemptive transmission indication in the preemption region, especially when the indication occurs on PPIC.”, and [715, 0118 and Fig. 12] “The preemption indication monitoring occasions may occur at certain periodicity as shown in the example shown in Fig. 12. As shown, the monitoring occasions might occur only in the 2nd and 5th symbols of the slot, and they indicate preemption in symbols {3,4} and 6, respectively”), and a triggering condition (This alternative is not examined.).

Regarding claims 40 and 46, the UE of claim 36 and the machine readable storage media of claim 42, respectively, wherein the pre-emption indication is carried by a dedicated Downlink Control Information (DCI) format ([715, 00128] “The indication of the preemption comes in the DCI of the 2nd slot.”).

Regarding claims 41 and 47, the UE of claim 40 and the machine readable storage media of claim 46, respectively, wherein a Cyclic Redundancy Check (CRC) of DCI carrying pre-emption indication is scrambled with a dedicated Radio Network Temporary Identifier (RNTI) ([715, 00120] “a UP-RNTI (URLLC Preemption RNTI) may be assigned to a group of eMBB UEs for monitoring the preemption indication. An eMBB UE may determine that it is a valid recipient of the message. For example, the CRC of the preemption indication message may be masked with the UP-RNTI.”).

Regarding claim 50, the UE of claim 36, wherein the preemption indication further includes a bitmap having a size corresponding to one or more Code Block Groups (CBGs) in a given HARQ process ([0155] “CBGs from a HARQ process that induce a Nack may be retransmitted together in a single HARQ retransmission as shown in FIGS. 10A and 10B, but with the DCI for the corresponding grant explicitly indicating the retransmitted CBGs. For example, the retransmitted CBGs may be indicated using a bit-map for each CBG, where the bit for the retransmitted CBG is set.” See [715, 0096 and 00170].).

Regarding claim 51, the UE of claim 36, wherein the preemption indication further includes a bitmap having at least one bit indicating whether one or more corresponding Code Block Groups (CBGs) are pre-empted in a previous scheduling occasion of a current Hybrid Automatic Repeat Request (HARQ) process ([715, 0095] “Turning now to HARQ enhancements for retransmissions, in an example embodiment, a flexible number of A/N bits may be sent by the UE within the originally allocated resources for A/N for a CBG.”).

Regarding claim 52, the UE of claim 36, wherein the preemption indication further includes a bitmap having a bit indicating a control block (CB) in a corresponding Code Block Group (CBG) ([715, 0018] “Fig. SB shows an example UE response to observing a Nack, wherein successive NR physical shared channels (PSCH) carry the 1-bit Nack for CBGi and the 3-bit A/N for the CBs.”).

Claim(s) 38-39, 44-45 and 48-49 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0008216) and its provisional application (62/473715, hereinafter “715”) in view of in view of Liu et al. (US 2020/0288491, “Liu”) and further in view of Palanki (US 2009/0274139).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Regarding claims 38 and 44, it is noted that while disclosing indications of pre-emption conditions, Iyer does not specifically teach about a preemption condition of failing decoding. It, however, had been known before the effective filing date as shown 
the UE of claim 37 and the machine readable storage media of claim 43, respectively, wherein the triggering condition comprises a failure to decode a code block of an ongoing Hybrid Automatic Repeat Request (HARQ) process ([Palanki, 0059] “The receiver may also terminate decoding when a decoding error is encounter and may either (i) generate and send pre-emptive ACK information prior to completing decoding for all packets”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Iyer's features by using the features of Palanki in order to reduce ACK feedback latency and increase decoding throughput such that “the receiver may receive a transmission of multiple (K) packets and may generate ACK information for these packets prior to decoding all of the packets.” [Palanki, 0007]. 

Regarding claims 39 and 45, the UE of claim 37 and the machine readable storage media of claim 43, respectively, wherein the triggering condition comprises a presence of an active Hybrid Automatic Repeat Request (HARQ) process ([Palanki, 0053] “Pre-emptive ACK information may be used for data transmission with Hybrid Automatic Repeat reQuest (HARQ). For HARQ, the transmitter may send a transmission of a packet to the receiver and may send one or more additional transmissions until the packet is decoded correctly by the receiver, or the maximum number of transmissions has been sent, or some other termination condition is encountered. HARQ may improve reliability of data transmission.”).


Regarding claim 48, the UE of claim 36, wherein the preemption indication further includes an indicator of an offset to increase Hybrid Automatic Repeat Request (HARQ) feedback delay for a corresponding preempted process ([Palanki, 0026] “In the example shown in FIG. 2A, there is a delay of three frames from the data transmission in frame n to the ACK transmission in frame n+3. In general, the ACK transmission may be delayed by any amount from the data transmission. The amount of delay for the ACK transmission may be specified by the system and may be selected to provide good performance.”).
The rational and motivation for adding this teaching of Palanki is the same as for claim 38.

Regarding claim 49, the UE of claim 36, wherein the preemption indication further includes a field in a DCI scheduling a retransmission for an impacted Hybrid Automatic Repeat Request (HARQ) process ([Palanki, 0045] “a base station may send a pre-emptive ACK but may be unable to decode remaining packets. In such a case, the base station may schedule a retransmission of the packets decoded in error.”, and [715, 0094] “The A/N resource for each CBG may be assigned by the DCI in the DL grant”).
The rational and motivation for adding this teaching of Palanki is the same as for claim 38.

Claim(s) 53 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0008216) and its provisional application (62/473715, hereinafter “715”) in view of in view of Liu et al. (US 2020/0288491, “Liu”) and further in view of Park et al. (US 2019/0261337, “Park”).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Regarding claim 53, it is noted that while disclosing indications of pre-emption conditions, Iyer does not specifically teach about a bit of 14 bits. It, however, had been known before the effective filing date as shown by Park in a disclosure “Method and Device for Allocating Data Channel Resource for Next-Generation Wireless Access Network” (Title) as follows;
the UE of claim 36, wherein a time domain part of the preemption indication is a bitmap corresponding to symbols of an impacted slot, the bitmap having a length of 14 bits ([Park, 0076] “for an NR UE on which a time domain scheduling unit (or TTI) is set as a unit of a slot formed of 14 symbols based on SCS 15 kHz, in configuring DL control information for transmitting UL/DL data scheduling control information for the NR UE, the control information may include a symbol allocation information area including a bitmap of 14 bits.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Iyer's features by using the features of Park in order to provide an improved data transmission rate such that “allocating a data channel resource for a next-generation/5G radio access network (hereinafter, referred to as a new radio (NR)).” [Park, 0001]. 

(End of citation of detailed rejections relevant to instant appeal brief.)

 (6) Response to Arguments
	Appellant’s arguments comprise one issue, which is
Issue 1 pertains to claims 36 and 42;
	The examiner will respond to the arguments made by the appellant for each and every one of the three issues raised above.
	Regarding Issue 1, the appellant argues (Appeal Brief pages 5-12) that the rejection is unreasonable, and limitation of “the pre-emption indication includes a spatial domain indication” is not disclosed by combination of Iyer’s provisional application 715 and Liu.
	The examiner respectfully disagrees and contends that the combined methods of references by 715 and Liu indeed reasonable and discloses all the limitations as disclosed in claims 36 and 42 including the limitation above.
Teachings from 715’s Par. 00110 have clearly disclosed “the pre-emption” for resources and “the pre-emption indication” as cited in the Final rejection [715, 00110] “the preemption indication may be sent as a new physical channel, denoted as Physical preemption indication channel (PPIC), with a format similar to NR-PDCCH, so that a eMBB UE may decode it”, “Fig. 10A illustrates an example PPIC in a monitoring occasion, indicating the preemption information to the eMBB UE”, and Fig. 10 (A)~(D) “preemption information in PPIC resources”. 
As discussed above, the limitation of pre-emption has been clearly taught by 715. Only limitations that 715 does not teach are “the indication includes a spatial domain the demodulation reference signal antenna port through an indication in downlink control information (DCI) or radio resource control (RRC) signaling transmitted by the base station”, and [Liu, 0055] “all resource elements except resource elements carrying demodulation reference signals of antenna ports P (107, 108, 109, and 110) (namely, 24 resource elements located on the 5th, 6th, 12th, and 13th OFDM symbols in the 0th, 1st, 5th, 6th, 10th, and 11th subcarriers in the subframe) are cyclically numbered in ascending order from 0 to 15 according to a sequence of first frequency domain and then time domain”). That is, Liu’s antenna port through an indication and Liu’s antenna port numbers and locations in OFDM symbols in the subcarriers clearly teach the recited spatial domain indication and indices. Any skilled artisan may use the Liu’s teachings in order to optimize transmitted signals and reduce latency in communicating between two entities
Therefore, 715 has shown clear evidences for teaching “pre-emption” and “pre-emption indication” based on [715, 00110 and Fig. 10]. 715 does not specifically teach the indication includes a spatial domain indication. Liu has remedied the deficiencies of 715 based on teachings from [Liu, 0052 and 0055].
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See MPEP ¶ 7.37.04.
Since claims 36 and 42 are rejected under USC 103, so the Examiner has considered the combined references by 715 and Liu as a whole. A person of ordinary skill in the art would have been motivated to combine the teachings by 715 and Liu to achieve the claimed invention. Especially the teachings from 715 and Liu are in the same field of endeavor allocating network resources for effective and optimized communications.
Since the rejection of independent claims 36 and 42 under USC 103 sustains, so rejections for all dependent claims depend on the independent claims are also sustained. Therefore, the Appellant’s arguments are not persuasive.

(7) Conclusion
For the above reasons, it is believed that the rejections should be sustained.	
	
Respectfully submitted,
/HARRY H KIM/           Primary Examiner, Art Unit 2411                                                                                                                                                                                             

Conferees:

/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416   

/EDAN ORGAD/           Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                             


Requirement to pay Appeal Forwarding Fee
	In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 19, 2013.